Exhibit 10.1

***Text Omitted and Filed Separately with the Securities and Exchange Commission

Confidential Treatment Requested Under

17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

FIFTH AMENDMENT TO

COLLABORATION AGREEMENT

This Fifth Amendment (“Fifth Amendment”) to the Collaboration Agreement (the
“Agreement”) by and between F. Hoffmann-La Roche Ltd, with an office and place
of business at Grenzacherstrasse 124, 4070, Basel, Switzerland, and Hoffmann-La
Roche Inc., with an office and place of business at 150 Clove Road, Suite 8,
Little Falls, New Jersey 07424, U.S.A. (together, “Roche”), on the one hand, and
Foundation Medicine, Inc., with an office and place of business at 150 Second
Street, Cambridge, MA 02141, U.S.A. (“FMI”), on the other hand (each a “Party,”
and collectively, the “Parties”), as such Agreement has been amended from time
to time, is entered into by and between the Parties and shall be considered
effective as of the 8th of September, 2017 (the “Fifth Amendment Effective
Date”). Capitalized terms used in this Fifth Amendment and not otherwise defined
herein are used with the meanings ascribed to them in the Agreement.

 

  1. Section 1.27. Section 1.27 of the Agreement is hereby replaced with the
following:

“1.27 Excepted Activities

The term “Excepted Activities” shall mean […***…].

[Signature page follows.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have caused this Fifth Amendment to be
executed and effective as of the Fifth Amendment Effective Date. All other terms
and conditions of the Agreement remain in force and effect.

 

FOUNDATION MEDICINE, INC.     F. HOFFMANN-LA ROCHE LTD Signed:  

/s/ Steven J. Kafka

    Signed:  

/s/ Luc Schnitzler

Name:   Steven J. Kafka, Ph.D.     Name:   Luc Schnitzler Title:   President &
Chief Operating Officer     Title:   Global Alliance & Asset Director       F.
HOFFMANN-LA ROCHE LTD       Signed:  

/s/ Stefan Arnold

      Name:   Stefan Arnold       Title:   Head Legal Pharma       HOFFMANN-LA
ROCHE INC.       Signed:  

/s/ John P. Parise

      Name:   John P. Parise       Title:   Authorized Signatory

 

2